DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 13 June 2022. Claims 2 - 14 and 16 - 21 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 June 2022 has been entered.
 
Claim Objections
Claim 2 is objected to because of the following informalities: Line 5 of claim 2 recites, in part, “located on the first side;” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --located on the first side of the housing;-- in order to maintain consistency with lines 3 - 4 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required. 
Claim 2 is objected to because of the following informalities: Line 8 of claim 2 recites “opposite the first side, a screen being located on the second side;” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --opposite the first side of the housing, a screen being located on the second side of the housing;-- in order to maintain consistency with lines 3 - 4 and line 7 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 7 of claim 12 recites, in part, “opposite the first side, the screen being located on the second side;” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --opposite the first side of the housing, the screen being located on the second side of the housing;-- in order to maintain consistency with lines 4 - 5 and lines 6 - 7 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 10 of claim 12 recites, in part, “in a first position and the first side is facing the object;” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --in a first position and the first side of the housing is facing the object;-- in order to maintain consistency with lines 4 - 5 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Line 6 of claim 18 recites, in part, “located on the first side;” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --located on the first side of the housing;-- in order to maintain consistency with line 5 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Line 9 of claim 18 recites, in part, “opposite the first side, a screen being located on the second side;” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --opposite the first side of the housing, a screen being located on the second side of the housing;-- in order to maintain consistency with line 5 and lines 8 - 9 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 - 14 and 16 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5, 7 - 14, 17, 18 and 21 of U.S. Patent No. 10,192,312 in view of Hashimoto U.S. Publication No. 2005/0270368 A1. 
With regards to instant claims 2, 12 and 18; Instant claims 2, 12 and 21 differ from claims 1, 12 and 21 of U.S. Patent No. 10,192,312 in slight variations of wording/terminology and in that instant claims 2, 12 and 18 additionally require “a screen being located on the second side” and “displaying to a user an image configured to cause the user to rotate the device”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claims 1, 12 and 21 of U.S. Patent No. 10,192,312 to include “a screen being located on the second side” and, after acquiring the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device. This modification would have been prompted in order to enhance claims 1, 12 and 21 of U.S. Patent No. 10,192,312 by streamlining their processes since a user would be notified of the orientation changes required to properly position and orient the device in an easy to understand format via a screen located on the device so that images sufficient to measure the distance to an object can be captured as quickly as possible by the user and with a minimum amount of effort by the user. In addition, instant claims 2, 12 and 21 further differ from claims 1, 12 and 21 of U.S. Patent No. 10,192,312 in that claims 1, 12 and 21 of U.S. Patent No. 10,192,312 additionally require the first camera being located on a first side of a housing of the device, “the second camera being located on a second side of the housing opposite the first side”, “determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images” and “determining, based on the extent of relative rotation, information on a displacement of at least one camera of the device between the first and second positions”. Pertaining to analogous art, Hashimoto discloses the aforementioned missing limitations, see at least figures 3A - 3D and 9, page 2 paragraphs 0023 - 0024, page 4 paragraph 0051, page 5 paragraphs 0055 - 0056 and 0058 - 0062, page 6 paragraphs 0069 - 0072 and 0077 - 0079, page 7 paragraphs 0082 - 0088 and page 7 paragraph 0093 - page 8 paragraph 0095 of Hashimoto. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify claims 1, 12 and 21 of U.S. Patent No. 10,192,312 to include locating the first camera on a first side of a housing of the device, locating the second camera on a second side of the housing opposite the first side, determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images and determining the information on the displacement of the at least one camera of the device between the first and second positions based on the extent of relative rotation. Locating the first and second cameras on opposite sides of a housing of the device would enhance claims 1, 12 and 21 of U.S. Patent No. 10,192,312 by helping to simplify its use for end users by ensuring that images sufficient to measure the distance to an object can be acquired with a minimum amount of effort by end users since the first and second cameras will be positioned to ensure differing fields of view. Additionally, this modification would enhance claims 1, 12 and 21 of U.S. Patent No. 10,192,312 by allowing for it to be practiced on any of a multitude of well-known and widely available smartphones that include front-facing and rear-facing cameras so as to facilitate widespread access and availability of its distance measuring features to the millions of potential end-users that already possess such smartphones. Furthermore, determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images and determining the information on the displacement of the at least one camera of the device between the first and second positions based on the extent of relative rotation would enhance claims 1, 12 and 21 of U.S. Patent No. 10,192,312 by allowing for them to more accurately determine the information on the displacement of the at least one camera of the device between the first and second positions that is usable in calculating the distance to the object, thus improving the accuracy of the distance calculation, by enabling them to account for any rotation of the device during the determination of the information on the displacement since a component of information on the displacement that is attributable to translation of the at least one camera of the device can be separately determined from a component of the information on the displacement that is attributable to a rotation of the at least one camera of the device. Therefore, it would have been obvious to modify claims 1, 12 and 21 of U.S. Patent No. 10,192,312 to include locating the first camera on a first side of a housing of the device, locating the second camera on a second side of the housing opposite the first side, locating a screen on the second side of the housing, after acquiring the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device, determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images and determining the information on the displacement of the at least one camera of the device between the first and second positions based on the extent of relative rotation.
b.	With regards to instant claim 19; Instant claim 19 additionally differs from claim 14 of U.S. Patent No. 10,192,312 in view of Hashimoto in that instant claim 19 additionally requires a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by a processor, performs the operations. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 14 of U.S. Patent No. 10,192,312 in view of Hashimoto to include utilizing a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by the processor performs the operations. This modification would have been prompted in order to enhance claim 14 of U.S. Patent No. 10,192,312 in view of Hashimoto by simplifying the process of making changes, updates and/or improvements to the operations performed by its processor since changes and updates could be carried out via changes to the computer readable program code embodied within the computer readable non-transitory storage medium as opposed to changes in hardware. Therefore, it would have been obvious to modify claim 14 of U.S. Patent No. 10,192,312 in view of Hashimoto to include utilizing a computer readable non-transitory storage medium having computer readable program code embodied therewith which when executed by the processor performs the operations of the device.
	The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and U.S. Patent No. 10,192,312.

16/879,000
10,192,312
Claim 2
Claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 16
Claims 12 and/or 17
Claim 17
Claims 12 and/or 18
Claim 18
Claim 21
Claim 19
Claim 14
Claim 20
Claim 21
Claim 21
Claim 21


Claims 2 - 14 and 16 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5, 7 - 14, 17, 18 and 20 of U.S. Patent No. 10,467,492 in view of Hashimoto U.S. Publication No. 2005/0270368 A1. 
a.	With regards to instant claims 2, 12 and 18; Instant claims 2, 12 and 18 differ from claims 1, 12 and 20 of U.S. Patent No. 10,467,492 in slight variations of wording/terminology and in that instant claims 2, 12 and 18 additionally require “a screen being located on the second side” and “displaying to a user an image configured to cause the user to rotate the device”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claims 1, 12 and 20 of U.S. Patent No. 10,467,492 to include “a screen being located on the second side” and, after acquiring the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device. This modification would have been prompted in order to enhance claims 1, 12 and 20 of U.S. Patent No. 10,467,492 by streamlining their processes since a user would be notified of the orientation changes required to properly position and orient the device in an easy to understand format via a screen located on the device so that images sufficient to measure the distance to an object can be captured as quickly as possible by the user and with a minimum amount of effort by the user. In addition, instant claims 2, 12 and 18 further differ from claims 1, 12 and 20 of U.S. Patent No. 10,467,492 in that instant claims 2, 12 and 18 additionally require the first camera being located on a first side of a housing of the device, “the second camera being located on a second side of the housing opposite the first side”, “determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images” and “determining, based on the extent of relative rotation, information on a displacement of at least one camera of the device between the first and second positions”. Pertaining to analogous art, Hashimoto discloses the aforementioned missing limitations, see at least figures 3A - 3D and 9, page 2 paragraphs 0023 - 0024, page 4 paragraph 0051, page 5 paragraphs 0055 - 0056 and 0058 - 0062, page 6 paragraphs 0069 - 0072 and 0077 - 0079, page 7 paragraphs 0082 - 0088 and page 7 paragraph 0093 - page 8 paragraph 0095 of Hashimoto. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify claims 1, 12 and 20 of U.S. Patent No. 10,467,492 to include locating the first camera on a first side of a housing of the device, locating the second camera on a second side of the housing opposite the first side, determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images and determining the information on the displacement of the at least one camera of the device between the first and second positions based on the extent of relative rotation. Locating the first and second cameras on opposite sides of a housing of the device would enhance claims 1, 12 and 20 of U.S. Patent No. 10,467,492 by helping to simplify its use for end users by ensuring that images sufficient to measure the distance to an object can be acquired with a minimum amount of effort by end users since the first and second cameras will be positioned to ensure differing fields of view. Additionally, this modification would enhance claims 1, 12 and 20 of U.S. Patent No. 10,467,492 by allowing for it to be practiced on any of a multitude of well-known and widely available smartphones that include front-facing and rear-facing cameras so as to facilitate widespread access and availability of its distance measuring features to the millions of potential end-users that already possess such smartphones. Furthermore, determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images and determining the information on the displacement of the at least one camera of the device between the first and second positions based on the extent of relative rotation would enhance claims 1, 12 and 20 of U.S. Patent No. 10,467,492 by allowing for them to more accurately determine the information on the displacement of the at least one camera of the device between the first and second positions that is usable in calculating the distance to the object, thus improving the accuracy of the distance calculation, by enabling them to account for any rotation of the device during the determination of the information on the displacement since a component of information on the displacement that is attributable to translation of the at least one camera of the device can be separately determined from a component of the information on the displacement that is attributable to a rotation of the at least one camera of the device. Therefore, it would have been obvious to modify claims 1, 12 and 20 of U.S. Patent No. 10,467,492 to include locating the first camera on a first side of a housing of the device, locating the second camera on a second side of the housing opposite the first side, locating a screen on the second side of the housing, after acquiring the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device, determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images and determining the information on the displacement of the at least one camera of the device between the first and second positions based on the extent of relative rotation.
b.	With regards to instant claims 19 - 21; Instant claims 19 - 21 additionally differ from claims 14, 17 and 18 of U.S. Patent No. 10,467,492 in view of Hashimoto, respectively, in that instant claims 19 - 21 additionally require a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by a processor, performs the operations. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claims 14, 17 and 18 of U.S. Patent No. 10,467,492 in view of Hashimoto to include utilizing a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by the processor performs the operations. This modification would have been prompted in order to enhance claims 14, 17 and 18 of U.S. Patent No. 10,467,492 in view of Hashimoto by simplifying the process of making changes, updates and/or improvements to the operations performed by the processor since changes and updates could be carried out via changes to the computer readable program code embodied within the computer readable non-transitory storage medium as opposed to changes in hardware. Therefore, it would have been obvious to modify claims 14, 17 and 18 of U.S. Patent No. 10,467,492 in view of Hashimoto to include utilizing a computer readable non-transitory storage medium having computer readable program code embodied therewith which when executed by the processor performs the operations of the device.
	The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and U.S. Patent No. 10,467,492.

16/879,000
10,467,492
Claim 2
Claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 20
Claim 19
Claim 14
Claim 20
Claim 17
Claim 21
Claim 18


Claims 2 - 14 and 16 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5, 7 - 14, 17, 18 and 20 of U.S. Patent No. 10,691,967 in view of Hashimoto U.S. Publication No. 2005/0270368 A1.
a.	With regards to instant claims 2, 12 and 18; Instant claims 2, 12 and 18 differ from claims 1, 12 and 20 of U.S. Patent No. 10,691,967 in slight variations of wording/terminology and in that instant claims 2, 12 and 18 additionally require “a screen being located on the second side” and “displaying to a user an image configured to cause the user to rotate the device”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claims 1, 12 and 20 of U.S. Patent No. 10,691,967 to include “a screen being located on the second side” and, after acquiring the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device. This modification would have been prompted in order to enhance claims 1, 12 and 20 of U.S. Patent No. 10,691,967 by streamlining their processes since a user would be notified of the orientation changes required to properly position and orient the device in an easy to understand format via a screen located on the device so that images sufficient to measure the distance to an object can be captured as quickly as possible by the user and with a minimum amount of effort by the user. In addition, instant claims 2, 12 and 18 further differ from claims 1, 12 and 20 of U.S. Patent No. 10,691,967 in that instant claims 2, 12 and 18 additionally require the first camera being located on a first side of a housing of the device, “the second camera being located on a second side of the housing opposite the first side”, “determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images” and “determining, based on the extent of relative rotation, information on a displacement of at least one camera of the device between the first and second positions”. Pertaining to analogous art, Hashimoto discloses the aforementioned missing limitations, see at least figures 3A - 3D and 9, page 2 paragraphs 0023 - 0024, page 4 paragraph 0051, page 5 paragraphs 0055 - 0056 and 0058 - 0062, page 6 paragraphs 0069 - 0072 and 0077 - 0079, page 7 paragraphs 0082 - 0088 and page 7 paragraph 0093 - page 8 paragraph 0095 of Hashimoto. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify claims 1, 12 and 20 of U.S. Patent No. 10,691,967 to include locating the first camera on a first side of a housing of the device, locating the second camera on a second side of the housing opposite the first side, determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images and determining the information on the displacement of the at least one camera of the device between the first and second positions based on the extent of relative rotation. Locating the first and second cameras on opposite sides of a housing of the device would enhance claims 1, 12 and 20 of U.S. Patent No. 10,691,967 by helping to simplify its use for end users by ensuring that images sufficient to measure the distance to an object can be acquired with a minimum amount of effort by end users since the first and second cameras will be positioned to ensure differing fields of view. Additionally, this modification would enhance claims 1, 12 and 20 of U.S. Patent No. 10,691,967 by allowing for it to be practiced on any of a multitude of well-known and widely available smartphones that include front-facing and rear-facing cameras so as to facilitate widespread access and availability of its distance measuring features to the millions of potential end-users that already possess such smartphones. Furthermore, determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images and determining the information on the displacement of the at least one camera of the device between the first and second positions based on the extent of relative rotation would enhance claims 1, 12 and 20 of U.S. Patent No. 10,691,967 by allowing for them to more accurately determine the information on the displacement of the at least one camera of the device between the first and second positions that is usable in calculating the distance to the object, thus improving the accuracy of the distance calculation, by enabling them to account for any rotation of the device during the determination of the information on the displacement since a component of information on the displacement that is attributable to translation of the at least one camera of the device can be separately determined from a component of the information on the displacement that is attributable to a rotation of the at least one camera of the device. Therefore, it would have been obvious to modify claims 1, 12 and 20 of U.S. Patent No. 10,691,967 to include locating the first camera on a first side of a housing of the device, locating the second camera on a second side of the housing opposite the first side, locating a screen on the second side of the housing, after acquiring the one or more first images and the one or more first reference images, displaying to a user an instruction to rotate the device, determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images and determining the information on the displacement of the at least one camera of the device between the first and second positions based on the extent of relative rotation.
b.	With regards to instant claims 19 - 21; Instant claims 19 - 21 additionally differ from claims 14, 17 and 18 of U.S. Patent No. 10,691,967 in view of Hashimoto, respectively, in that instant claims 19 - 21 additionally require a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by a processor, performs the operations. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claims 14, 17 and 18 of U.S. Patent No. 10,691,967 in view of Hashimoto to include utilizing a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by the processor performs the operations. This modification would have been prompted in order to enhance claims 14, 17 and 18 of U.S. Patent No. 10,691,967 in view of Hashimoto by simplifying the process of making changes, updates and/or improvements to the operations performed by the processor since changes and updates could be carried out via changes to the computer readable program code embodied within the computer readable non-transitory storage medium as opposed to changes in hardware. Therefore, it would have been obvious to modify claims 14, 17 and 18 of U.S. Patent No. 10,691,967 in view of Hashimoto to include utilizing a computer readable non-transitory storage medium having computer readable program code embodied therewith which when executed by the processor performs the operations of the device.
	The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and U.S. Patent No. 10,691,967.

16/879,000
10,691,967
Claim 2
Claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 20
Claim 19
Claim 14
Claim 20
Claim 17
Claim 21
Claim 18


Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive.
a.	On pages 11 - 12 of the remarks the Applicant’s Representative argues that Hashimoto “does not teach or suggest ‘determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images [where the first camera is on the first side facing the object and acquires the one or more images that include object, and the second camera is on the second side opposite the first side and acquiring the one or more reference images],’ as recited by independent claim 2 as amended”. 
The Examiner respectfully disagrees. 
The Examiner asserts that Hashimoto discloses the aforementioned disputed claim limitation(s), see at least figures 3A - 3D and 9, page 2 paragraphs 0024 and 0027, page 4 paragraphs 0047 and 0051 - 0052, page 5 paragraphs 0055 - 0056, 0060 and 0062 - 0064, page 6 paragraphs 0069 - 0073 and 0077 - 0078, page 7 paragraphs 0082 - 0088, page 7 paragraph 0093 - page 8 paragraph 0095 and page 8 paragraph 0098 of Hashimoto wherein it is disclosed that “images captured by the cameras 110 and 120 are communicated to the motion processing module 150. The motion processing module can determine, based on the captured images, a direction of relative motion of the originating camera”, that the “motion processing module 150 can process the images and determine a relative direction of motion of the first camera 110 based in part on sequential images captured by the first camera 110. Similarly, the motion processing module 150 can process the sequential images from the second camera 120 and determine, based in part on the images, a relative direction of motion of the second camera 120. The motion processing module 150 can then compare the direction of motion of the first camera 110 to the direction of motion of the second camera 120 and, based at least in part on the comparison, determine a motion of the device 100”, that “cameras are configured with a first camera on a front of the device and a second camera on a rear of the device”, that “the motion sensing device may perform additional image analysis and may determine an approximate magnitude of translation in addition to a direction of translation”, that by “comparing the image translations or device direction of motion determined from the images, the motion sensing device can determine if the device has translated or rotated”, that “any device translation or rotation can be determined based on a combination of on-axis translations and/or rotations. For example, an arbitrary device translation can be determined as a combination of device translations in each axis direction. The vector sum of each of the on-axis translations can equal a translation to any three dimensional location. Similarly, a rotation along any arbitrary axis can be determined as a combination of device rotations along each axis”, that “a rotation can be differentiated from a translation by comparing the magnitude of the different image translations. For example, a y-axis translation and a z-axis rotation both can be determined based on left or right image translations. However, when the cameras are positioned substantially opposite one another, the magnitude of image translation should be approximately the same for images from the two cameras. When the magnitude of image translation from the two cameras differs, the system can determine a composite translation and rotation. The difference in the magnitude of translations and the direction of the difference, can be used to determine the component of image translation attributable to either device translation or rotation”, that “the motion sensing device can also determine a magnitude of the device motion based in part on the magnitude of image translation or image rotation in each of the first and second camera image pairs”, that the “motion parameters can include, for example, the direction of motion, including translation and rotation, the magnitude of the motion, and the distance from the user”, and that the “motion sensing device can compare a first set of images from a first camera and determine image translation within the first set of images. The motion sensing device can also compare a second set of images from a second camera and determine image translation within the second set of images. The motion sensing device can then compare the image translation determined from the first set of images to the image translation from the second set of images. The motion sensing device can then determine motion based in part on the comparison.” The Examiner asserts that, as shown herein above, Hashimoto discloses a device comprising first and second cameras located on opposite sides of a housing of the device, that the device can determine a composite translation and rotation of the device and that the device can determine components of a magnitude of translation attributable to translation and rotation. The Examiner asserts that the component of the magnitude of translation attributable to device rotation determined by Hashimoto corresponds to the claimed “determining an extent of relative rotation between the one or more first and second reference images”. Furthermore, the Examiner asserts that Hashimoto discloses that the extent of relative rotation is based on a comparison of the one or more first reference images to the one or more second reference images at least because Hashimoto discloses comparing first and second images captured from the first camera to determine an image translation for the first camera, comparing first and second images captured from the second camera, corresponding to the claimed first and second reference images, to determine an image translation for the second camera and comparing the image translation for the first camera with the image translation for the second camera to determine a direction and magnitude of the device motion wherein the “difference in the magnitude of translations and the direction of the difference, can be used to determine the component of image translation attributable to either device translation or rotation.” Thus, the Examiner asserts that Hashimoto discloses that in order to determine the component of the magnitude of translation attributable to device rotation, i.e. the extent of relative rotation between the one or more first and second reference images, the image translations for the first and second cameras first need to be determined which are based on comparisons between respective first and second images captured by the first and second cameras. Therefore, the Examiner asserts that Hashimoto discloses “determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 10 - 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto U.S. Publication No. 2005/0270368 A1 in view of N. Alvertos, D. Brzakovic, and R. C. Gonzalez, "Correspondence in Paris of Images Acquired By Camera Displacement in Depth", SPIE, Intelligent Robots and Computer Vision, Vol. 726, 1986, pages 131 - 136, herein referred to as "Alvertos et al.", in view of Arcas et al. U.S. Publication No. 2009/0310851 A1.

-	With regards to claim 2, Hashimoto discloses a method of measuring a distance to a user, by a device having at least two cameras, (Hashimoto, Abstract, Fig. 9, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092) comprising: acquiring, by a first camera of the device while the device is in a first position and a first side of a housing of the device is facing the object, one or more first images that include the object, (Hashimoto, Figs. 1, 2, 4C, 4D, 7C, 7D & 9, Pg. 2 ¶ 0024 - 0026, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) the first camera being located on the first side; (Hashimoto, Abstract, Figs. 2 & 3B, Pg. 1 ¶ 0006, Pg. 2 ¶ 0024, Pg. 4 ¶ 0051 and 0053 - 0054, Pg. 5 ¶ 0056, 0059 - 0060 and 0063, Pg. 6 ¶ 0074 - 0078) acquiring, by a second camera of the device while the device is in the first position, one or more first reference images, (Hashimoto, Figs. 1, 2 & 9, Pg. 3 ¶ 0035, Pg. 7 ¶ 0092 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) the second camera being located on a second side of the housing opposite the first side, (Hashimoto, Abstract, Figs. 2, 3A & 3D, Pg. 1 ¶ 0006, Pg. 2 ¶ 0024, Pg. 3 ¶ 0034 - 0035, Pg. 4 ¶ 0051, Pg. 5 ¶ 0055 - 0056, 0058 and 0060 - 0062) a screen being located on the second side; (Hashimoto, Figs. 1 - 3A & 3D, Pg. 1 ¶ 0006, Pg. 3 ¶ 001, Pg. 4 ¶ 0051, Pg. 5 ¶ 0055, 0058, 0060 - 0062) acquiring, by the first camera of the device while the device is in a second position, one or more second images including the object; (Hashimoto, Figs. 1, 2, 4A - 5D, & 9, Pg. 3 ¶ 0035, Pg. 5 ¶ 0061 - 0064, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) acquiring, by the second camera of the device while the device is in the second position, one or more second reference images; (Hashimoto, Figs. 1, 2, 4A - 5D, & 9, Pg. 3 ¶ 0035, Pg. 5 ¶ 0061 - 0064, Pg. 8 ¶ 0098) determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images; (Hashimoto, Fig. 9, Pg. 2 ¶ 0027, Pg. 4 ¶ 0047 and 0052, Pg. 6 ¶ 0069 - 0078, Pg. 7 ¶ 0084 - 0088, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) determining, based on the extent of relative rotation, information on a displacement of at least one camera of the device between the first and second positions; (Hashimoto, Pg. 5 ¶ 0062 - 0064, Pg. 6 ¶ 0069 - 0074, Pg. 7 ¶ 0084 - 0088, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) and calculating the distance from the device to the user, based on the one or more first and second reference images. (Hashimoto, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092) Hashimoto fails to disclose explicitly measuring a distance to an object, after the acquiring of the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device; and calculating the distance from the device to the object, based on the one or more first and second images including the object and the determined information on the displacement of the at least one camera. Pertaining to analogous art, Alvertos et al. disclose a method of measuring a distance to an object, by a device, (Alvertos et al., Pg. 131 Abstract, Pg. 131 § Introduction ¶ 3 - § The Left-Right Model ¶ 1, Pg. 132 § The Proposed Model ¶ 1) comprising: acquiring, by a first camera of the device while the device is in a first position, one or more first images that include the object; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) acquiring, by the first camera of the device while the device is in a second position, one or more second images including the object; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) determining information on a displacement of at least one camera of the device between the first and second positions; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) and calculating the distance from the device to the object, based on the one or more first and second images including the object and the determined information on the displacement of the at least one camera. (Alvertos et al., Pg. 131 Abstract, Pg. 131 § Introduction ¶ 3 - 4, Pgs. 132 - 134 § The Proposed Model, Pg. 135 § Concluding Discussion) Alvertos et al. fail to disclose explicitly after the acquiring of the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device. Pertaining to analogous art, Arcas et al. disclose after the acquiring of the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device. (Arcas et al., Fig. 8, Pg. 1 ¶ 0008, Pg. 3 ¶ 0029 - 0030, Pg. 4 ¶ 0034, Pg. 7 ¶ 0054 - 0055 [“At reference numeral 806, guidance to a location and a perspective is provided to collect 2D content based in part upon the determined 2D capture” and “the assistance or guidance can be related to locations and/or orientations for the device in order to capture 2D content. Upon capturing the content with identified perspectives, orientations, and the like, the 3D image or object can be created. It is to be appreciated that the assistance or guidance can be a portion of audio, a portion of video, a route, a portion of text, a portion of a graphic, a map, and/or any other suitable data that can facilitate identifying a location, a perspective, an angle, and/or an orientation for the device to capture content in accordance with the 2D capture (e.g., re-creation or supplementation). For instance, the device can utilize a display to illustrate a map with routes and instructions on where to capture 2D content and from which perspective, orientation, angle, etc.”]) Hashimoto and Alvertos et al. are combinable because they are both directed towards detecting the distance from a camera to an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimoto with the teachings of Alvertos et al. This modification would have been prompted in order to enhance the base device of Hashimoto with the well-known technique of Alvertos et al. Calculating a distance from a camera to an object based on one or more first and second images including the object captured at first and second positions, respectively, and a determined displacement of the camera between the first and second positions, as taught by Alvertos et al., would enhance the base device of Hashimoto by allowing for it to not only determine a distance of the device from a user but also determine a distance between the device and objects imaged in a user’s environment thereby increasing the amount of information it can collect and utilize regarding the imaged environment thus improving its ability to immerse a user in augmented reality applications. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that information concerning the displacement of the device between images captured at first and second positions would be utilized to calculate distances between the device and objects imaged in a user’s environment. In addition, Hashimoto in view of Alvertos et al. and Arcas et al. are combinable because they are all directed towards moving a camera between capture of images to facilitate determination of three-dimensional information of an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hashimoto in view of Alvertos et al. with the teachings of Arcas et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Arcas et al. applied to a similar device. Displaying to a user an image configured to cause the user to rotate the device after acquiring one or more images, as taught by Arcas et al., would enhance the combined base device by streamlining the combined process since a user would be notified of the positioning and orientation changes required to capture images sufficient to measure the distance to an object in an easy to understand format and would also be provided with feedback helping them appropriately position and orient the device for capturing a second image from a second position so that the second image from which the distance and motion parameters may be calculated is captured as quickly as possible by the user and with a minimum amount of effort by the user. Furthermore, this modification would have been prompted by the teachings and suggestions of Hashimoto that his device may output images captured by the one or more cameras for display to a user, see at least page 3 paragraphs 0031 - 0033 and page 5 paragraph 0058 of Hashimoto. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an image configured to cause a user to rotate the device would be displayed to the user after one or more initial images are acquired so as to facilitate the capturing of a second image with an appropriate orientation from a second position from which the distance and motion parameters may be calculated. Therefore, it would have been obvious to combine Hashimoto with Alvertos et al. and Arcas et al. to obtain the invention as specified in claim 2.

-	With regards to claim 10, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the method of claim 2, wherein the first and second cameras of the at least two cameras are on opposite sides of the device. (Hashimoto, Figs. 3A & 3B, Pg. 1 ¶ 0006, Pg. 2 ¶ 0024, Pg. 5 ¶ 0056 and 0060, Pg. 7 ¶ 0083) 

-	With regards to claim 11, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the method of claim 2, wherein the one or more first images that includes the object and the one or more first reference images are acquired in pairs of reference and object images, the reference and object images of each pair being acquired concurrently. (Hashimoto, Pg. 2 ¶ 0024 and 0026, Pg. 5 ¶ 0060) 

-	With regards to claim 12, Hashimoto discloses a device, (Hashimoto, Figs. 1 & 2, Pg. 2 ¶ 0023, Pg. 3 ¶ 0037, Pg. 8 ¶ 0099 - 0100) comprising: a housing; (Hashimoto, Figs. 1, 2, 3A, 3B & 3D, Pg. 2 ¶ 0022 - 0024, Pg. 5 ¶ 0055 - 0059) a screen; (Hashimoto, Figs. 1, 2, 3A & 3D, Pg. 2 ¶ 0023 and 0028, Pg. 3 ¶ 0031 - 0033, Pg. 5 ¶ 0055 and 0058) a first camera included in the housing, the first camera being located on a first side of the housing; (Hashimoto, Abstract, Figs. 2 & 3B, Pg. 1 ¶ 0006, Pg. 2 ¶ 0024, Pg. 4 ¶ 0051 and 0053 - 0054, Pg. 5 ¶ 0056, 0059 - 0060 and 0063, Pg. 6 ¶ 0074 - 0078) a second camera included in the housing, the second camera being located on a second side of the housing opposite the first side, (Hashimoto, Abstract, Figs. 2, 3A & 3D, Pg. 1 ¶ 0006, Pg. 2 ¶ 0024, Pg. 3 ¶ 0034 - 0035, Pg. 4 ¶ 0051, Pg. 5 ¶ 0055 - 0056, 0058 and 0060 - 0062) the screen being located on the second side; (Hashimoto, Figs. 1 - 3A & 3D, Pg. 1 ¶ 0006, Pg. 3 ¶ 001, Pg. 4 ¶ 0051, Pg. 5 ¶ 0055, 0058, 0060 - 0062) and a processor, included in the housing, configured to perform operations (Hashimoto, Figs. 1 & 2, Pg. 2 ¶ 0023 - 0024, Pg. 3 ¶ 0036 - 0037, Pg. 8 ¶ 0099 - 0100) comprising: receiving one or more first images including an object, acquired by the first camera while the device is in a first position and the first side is facing the object; (Hashimoto, Figs. 1, 2, 4C, 4D, 7C, 7D & 9, Pg. 2 ¶ 0024 - 0026, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) receiving one or more first reference images acquired by the second camera while the device is in the first position; (Hashimoto, Figs. 1, 2 & 9, Pg. 3 ¶ 0035, Pg. 7 ¶ 0092 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) receiving one or more second images including the object acquired by the first camera while the device is in a second position; (Hashimoto, Figs. 1, 2, 4A - 5D, & 9, Pg. 3 ¶ 0035, Pg. 5 ¶ 0061 - 0064, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) receiving one or more second reference images acquired by the second camera while the device is in the second position; (Hashimoto, Figs. 1, 2, 4A - 5D, & 9, Pg. 3 ¶ 0035, Pg. 5 ¶ 0061 - 0064, Pg. 8 ¶ 0098) determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images; (Hashimoto, Fig. 9, Pg. 2 ¶ 0027, Pg. 4 ¶ 0047 and 0052, Pg. 6 ¶ 0069 - 0078, Pg. 7 ¶ 0084 - 0088, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) determining, based on the extent of relative rotation, information on a displacement of at least one camera of the device between the first and second positions; (Hashimoto, Pg. 5 ¶ 0062 - 0064, Pg. 6 ¶ 0069 - 0074, Pg. 7 ¶ 0084 - 0088, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) and calculating a distance from the device to the user, based on the one or more first and second reference images. (Hashimoto, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092) Hashimoto fails to disclose explicitly after the receiving of the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device; and calculating a distance from the device to the object, based on the one or more first and second images including the object and the determined information on the displacement of the at least one camera. Pertaining to analogous art, Alvertos et al. disclose a device, (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) comprising: a first camera; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) and configured to receive one or more first images including an object, acquired by the first camera while the device is in a first position; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) receive one or more second images including the object acquired by the first camera while the device is in a second position; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) determining information on a displacement of at least one camera of the device between the first and second positions; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) and calculating a distance from the device to the object, based on the one or more first and second images including the object and the determined information on the displacement of the at least one camera. (Alvertos et al., Pg. 131 Abstract, Pg. 131 § Introduction ¶ 3 - 4, Pgs. 132 - 134 § The Proposed Model, Pg. 135 § Concluding Discussion) Alvertos et al. fail to disclose explicitly after the receiving of the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device. Pertaining to analogous art, Arcas et al. disclose after the receiving of the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device. (Arcas et al., Fig. 8, Pg. 1 ¶ 0008, Pg. 3 ¶ 0029 - 0030, Pg. 4 ¶ 0034, Pg. 7 ¶ 0054 - 0055 [“At reference numeral 806, guidance to a location and a perspective is provided to collect 2D content based in part upon the determined 2D capture” and “the assistance or guidance can be related to locations and/or orientations for the device in order to capture 2D content. Upon capturing the content with identified perspectives, orientations, and the like, the 3D image or object can be created. It is to be appreciated that the assistance or guidance can be a portion of audio, a portion of video, a route, a portion of text, a portion of a graphic, a map, and/or any other suitable data that can facilitate identifying a location, a perspective, an angle, and/or an orientation for the device to capture content in accordance with the 2D capture (e.g., re-creation or supplementation). For instance, the device can utilize a display to illustrate a map with routes and instructions on where to capture 2D content and from which perspective, orientation, angle, etc.”]) Hashimoto and Alvertos et al. are combinable because they are both directed towards detecting the distance from a camera to an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimoto with the teachings of Alvertos et al. This modification would have been prompted in order to enhance the base device of Hashimoto with the well-known technique of Alvertos et al. Calculating a distance from a camera to an object based on one or more first and second images including the object captured at first and second positions, respectively, and a determined displacement of the camera between the first and second positions, as taught by Alvertos et al., would enhance the base device of Hashimoto by allowing for it to not only determine a distance of the device from a user but also determine a distance between the device and objects imaged in a user’s environment thereby increasing the amount of information it can collect and utilize regarding the imaged environment thus improving its ability to immerse a user in augmented reality applications. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that information concerning the displacement of the device between images captured at first and second positions would be utilized to calculate distances between the device and objects imaged in a user’s environment. In addition, Hashimoto in view of Alvertos et al. and Arcas et al. are combinable because they are all directed towards moving a camera between capture of images to facilitate determination of three-dimensional information of an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hashimoto in view of Alvertos et al. with the teachings of Arcas et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Arcas et al. applied to a similar device. Displaying to a user an image configured to cause the user to rotate the device after acquiring one or more images, as taught by Arcas et al., would enhance the combined base device by streamlining the combined process since a user would be notified of the positioning and orientation changes required to capture images sufficient to measure the distance to an object in an easy to understand format and would also be provided with feedback helping them appropriately position and orient the device for capturing a second image from a second position so that the second image from which the distance and motion parameters may be calculated is captured as quickly as possible by the user and with a minimum amount of effort by the user. Furthermore, this modification would have been prompted by the teachings and suggestions of Hashimoto that his device may output images captured by the one or more cameras for display to a user, see at least page 3 paragraphs 0031 - 0033 and page 5 paragraph 0058 of Hashimoto. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an image configured to cause a user to rotate the device would be displayed to the user after one or more initial images are acquired so as to facilitate the capturing of a second image with an appropriate orientation from a second position from which the distance and motion parameters may be calculated. Therefore, it would have been obvious to combine Hashimoto with Alvertos et al. and Arcas et al. to obtain the invention as specified in claim 12. 

-	With regards to claim 13, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the device of claim 12, wherein the first and second cameras are on opposite sides of the housing. (Hashimoto, Figs. 3A & 3B, Pg. 1 ¶ 0006, Pg. 2 ¶ 0024, Pg. 5 ¶ 0056 and 0060, Pg. 7 ¶ 0083) 

-	With regards to claim 14, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the device of claim 12, wherein the operations further comprise: controlling the first and second cameras to acquire the one or more first images and the one or more first reference images in pairs of concurrently acquired images and respective reference images. (Hashimoto, Pg. 2 ¶ 0024 and 0026, Pg. 5 ¶ 0060) 

-	With regards to claim 18, Hashimoto discloses a computer program product for distance estimation, (Hashimoto, Abstract, Figs. 1, 2 & 9, Pg. 2 ¶ 0023 - 0024, Pg. 3 ¶ 0034 - 0037, Pg. 7 ¶ 0092, Pg. 8 ¶ 0099 - 0100) comprising: a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by a processor performs operations (Hashimoto, Figs. 1 & 2, Pg. 2 ¶ 0023 - 0024, Pg. 3 ¶ 0036 - 0037, Pg. 8 ¶ 0099 - 0100) comprising: receiving one or more first images including an object acquired by a first camera of a device while the device is in a first position and a first side of a housing of the device is facing the object, (Hashimoto, Figs. 1, 2, 4C, 4D, 7C, 7D & 9, Pg. 2 ¶ 0024 - 0026, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) the first camera being located on the first side; (Hashimoto, Abstract, Figs. 2 & 3B, Pg. 1 ¶ 0006, Pg. 2 ¶ 0024, Pg. 4 ¶ 0051 and 0053 - 0054, Pg. 5 ¶ 0056, 0059 - 0060 and 0063, Pg. 6 ¶ 0074 - 0078) receiving one or more first reference images acquired by a second camera of the device while the device is in the first position, (Hashimoto, Figs. 1, 2 & 9, Pg. 3 ¶ 0035, Pg. 7 ¶ 0092 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) the second camera being located on a second side of the housing opposite the first side, (Hashimoto, Abstract, Figs. 2, 3A & 3D, Pg. 1 ¶ 0006, Pg. 2 ¶ 0024, Pg. 3 ¶ 0034 - 0035, Pg. 4 ¶ 0051, Pg. 5 ¶ 0055 - 0056, 0058 and 0060 - 0062) a screen being located on the second side; (Hashimoto, Figs. 1 - 3A & 3D, Pg. 1 ¶ 0006, Pg. 3 ¶ 001, Pg. 4 ¶ 0051, Pg. 5 ¶ 0055, 0058, 0060 - 0062) receiving one or more second images including the object acquired by the first camera while the device is in a second position; (Hashimoto, Figs. 1, 2, 4A - 5D, & 9, Pg. 3 ¶ 0035, Pg. 5 ¶ 0061 - 0064, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) receiving one or more second reference images acquired by the second camera while the device is in the second position; (Hashimoto, Figs. 1, 2, 4A - 5D, & 9, Pg. 3 ¶ 0035, Pg. 5 ¶ 0061 - 0064, Pg. 8 ¶ 0098) determining an extent of relative rotation between the one or more first and second reference images based on a comparison of the one or more first reference images to the one or more second reference images; (Hashimoto, Fig. 9, Pg. 2 ¶ 0027, Pg. 4 ¶ 0047 and 0052, Pg. 6 ¶ 0069 - 0078, Pg. 7 ¶ 0084 - 0088, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) determining, based on the extent of relative rotation, information on a displacement of at least one camera of the device between the first and second positions; (Hashimoto, Pg. 5 ¶ 0062 - 0064, Pg. 6 ¶ 0069 - 0074, Pg. 7 ¶ 0084 - 0088, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) and calculating a distance from the device to the user, based on the one or more first and second reference images. (Hashimoto, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092) Hashimoto fails to disclose explicitly after the receiving of the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device; and calculating a distance from the device to the object, based on the one or more first and second images including the object and the determined information on the displacement of the at least one camera. Pertaining to analogous art, Alvertos et al. disclose receiving one or more first images including an object acquired by a first camera of a device while the device is in a first position; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) receiving one or more second images including the object acquired by the first camera while the device is in a second position; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) determining information on a displacement of at least one camera of the device between the first and second positions; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) and calculating a distance from the device to the object, based on the one or more first and second images including the object and the determined information on the displacement of the at least one camera. (Alvertos et al., Pg. 131 Abstract, Pg. 131 § Introduction ¶ 3 - 4, Pgs. 132 - 134 § The Proposed Model, Pg. 135 § Concluding Discussion) Alvertos et al. fail to disclose explicitly after the receiving of the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device. Pertaining to analogous art, Arcas et al. disclose after the receiving of the one or more first images and the one or more first reference images, displaying to a user an image configured to cause the user to rotate the device. (Arcas et al., Fig. 8, Pg. 1 ¶ 0008, Pg. 3 ¶ 0029 - 0030, Pg. 4 ¶ 0034, Pg. 7 ¶ 0054 - 0055 [“At reference numeral 806, guidance to a location and a perspective is provided to collect 2D content based in part upon the determined 2D capture” and “the assistance or guidance can be related to locations and/or orientations for the device in order to capture 2D content. Upon capturing the content with identified perspectives, orientations, and the like, the 3D image or object can be created. It is to be appreciated that the assistance or guidance can be a portion of audio, a portion of video, a route, a portion of text, a portion of a graphic, a map, and/or any other suitable data that can facilitate identifying a location, a perspective, an angle, and/or an orientation for the device to capture content in accordance with the 2D capture (e.g., re-creation or supplementation). For instance, the device can utilize a display to illustrate a map with routes and instructions on where to capture 2D content and from which perspective, orientation, angle, etc.”]) Hashimoto and Alvertos et al. are combinable because they are both directed towards detecting the distance from a camera to an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimoto with the teachings of Alvertos et al. This modification would have been prompted in order to enhance the base device of Hashimoto with the well-known technique of Alvertos et al. Calculating a distance from a camera to an object based on one or more first and second images including the object captured at first and second positions, respectively, and a determined displacement of the camera between the first and second positions, as taught by Alvertos et al., would enhance the base device of Hashimoto by allowing for it to not only determine a distance of the device from a user but also determine a distance between the device and objects imaged in a user’s environment thereby increasing the amount of information it can collect and utilize regarding the imaged environment thus improving its ability to immerse a user in augmented reality applications. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that information concerning the displacement of the device between images captured at first and second positions would be utilized to calculate distances between the device and objects imaged in a user’s environment. In addition, Hashimoto in view of Alvertos et al. and Arcas et al. are combinable because they are all directed towards moving a camera between capture of images to facilitate determination of three-dimensional information of an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hashimoto in view of Alvertos et al. with the teachings of Arcas et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Arcas et al. applied to a similar device. Displaying to a user an image configured to cause the user to rotate the device after acquiring one or more images, as taught by Arcas et al., would enhance the combined base device by streamlining the combined process since a user would be notified of the positioning and orientation changes required to capture images sufficient to measure the distance to an object in an easy to understand format and would also be provided with feedback helping them appropriately position and orient the device for capturing a second image from a second position so that the second image from which the distance and motion parameters may be calculated is captured as quickly as possible by the user and with a minimum amount of effort by the user. Furthermore, this modification would have been prompted by the teachings and suggestions of Hashimoto that his device may output images captured by the one or more cameras for display to a user, see at least page 3 paragraphs 0031 - 0033 and page 5 paragraph 0058 of Hashimoto. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an image configured to cause a user to rotate the device would be displayed to the user after one or more initial images are acquired so as to facilitate the capturing of a second image with an appropriate orientation from a second position from which the distance and motion parameters may be calculated. Therefore, it would have been obvious to combine Hashimoto with Alvertos et al. and Arcas et al. to obtain the invention as specified in claim 18. 

-	With regards to claim 19, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the computer program product of claim 18, wherein the operations further comprise: controlling the first and second cameras to acquire the one or more first images and the one or more first reference images in pairs of concurrently acquired images and respective reference images. (Hashimoto, Pg. 2 ¶ 0024 and 0026, Pg. 5 ¶ 0060) 

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto U.S. Publication No. 2005/0270368 A1 in view of N. Alvertos, D. Brzakovic, and R. C. Gonzalez, "Correspondence in Paris of Images Acquired By Camera Displacement in Depth", SPIE, Intelligent Robots and Computer Vision, Vol. 726, 1986, pages 131 - 136, herein referred to as "Alvertos et al.", in view of Arcas et al. U.S. Publication No. 2009/0310851 A1 as applied to claim 2 above, and further in view of Huang et al. U.S. Publication No. 2013/0201301 A1.

-	With regards to claim 3, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the method of claim 2. Hashimoto fails to disclose explicitly wherein acquiring the one or more first images that include the object comprises acquiring a plurality of images while the device is in the first position and generating a single image that includes the object from the plurality of acquired images. Pertaining to analogous art, Huang et al. disclose wherein acquiring the one or more first images that include the object comprises acquiring a plurality of images while the device is in the first position and generating a single image that includes the object from the plurality of acquired images. (Huang et al., Pg. 2 ¶ 0026, Pg. 6 ¶ 0076, Pg. 7 ¶ 0086 and 0089) Hashimoto in view of Alvertos et al. in view of Arcas et al. and Huang et al. are combinable because they are all directed towards moving a camera between capture of images to facilitate determination of three-dimensional information of an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hashimoto in view of Alvertos et al. in view of Arcas et al. with the teachings of Huang et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Huang et al. applied to a similar device. Acquiring a plurality of images and generating a single image from the plurality of acquired images, as taught by Huang et al., would enhance the combined base device by ensuring that a suitable image from which the distance parameters may be obtained is captured. Moreover, this modification would enhance the combined base device by improving its ability to accurately and reliably calculate distance and motion parameters since the calculations would be carried out on images exhibiting superior quality. Furthermore, this modification would have been prompted by the teachings and suggestions of Hashimoto that a camera may continually capture images, see at least page 2 paragraph 0026 of Hashimoto. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a plurality of images would be captured so as to ensure that a suitable image from which the distance parameters may be obtained is captured. Therefore, it would have been obvious to combine Hashimoto in view of Alvertos et al. in view of Arcas et al. with Huang et al. to obtain the invention as specified in claim 3. 

-	With regards to claim 4, Hashimoto in view of Alvertos et al. in view of Arcas et al. in view of Huang et al. disclose the method of claim 3. Hashimoto fails to disclose explicitly wherein generating the single image that includes the object from the plurality of acquired images comprises selecting one of the plurality of acquired images. Pertaining to analogous art, Huang et al. disclose wherein generating the single image that includes the object from the plurality of acquired images comprises selecting one of the plurality of acquired images. (Huang et al., Pg. 2 ¶ 0026, Pg. 6 ¶ 0070, Pg. 7 ¶ 0086 and 0089) 

-	With regards to claim 6, Hashimoto in view of Alvertos et al. in view of Arcas et al. in view of Huang et al. disclose the method of claim 3. Hashimoto fails to disclose explicitly wherein generating the single image that includes the object from the plurality of acquired images comprises analyzing quality of the plurality of acquired images and discarding images of a quality below a given threshold. Pertaining to analogous art, Huang et al. disclose wherein generating the single image that includes the object from the plurality of acquired images comprises analyzing quality of the plurality of acquired images and discarding images of a quality below a given threshold. (Huang et al., Abstract, Fig. 4, Pg. 2 ¶ 0026, Pg. 4 ¶ 0049 - 0050, Pg. 7 ¶ 0086 and 0089) 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto U.S. Publication No. 2005/0270368 A1 in view of N. Alvertos, D. Brzakovic, and R. C. Gonzalez, "Correspondence in Paris of Images Acquired By Camera Displacement in Depth", SPIE, Intelligent Robots and Computer Vision, Vol. 726, 1986, pages 131 - 136, herein referred to as "Alvertos et al.", in view of Arcas et al. U.S. Publication No. 2009/0310851 A1 as applied to claim 2 above, and further in view of Venkatraman et al. U.S. Publication No. 2014/0029837 A1.

-	With regards to claim 3, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the method of claim 2. Hashimoto fails to disclose explicitly wherein acquiring the one or more first images that include the object comprises acquiring a plurality of images while the device is in the first position and generating a single image that includes the object from the plurality of acquired images. Pertaining to analogous art, Venkatraman et al. disclose wherein acquiring the one or more first images that include the object comprises acquiring a plurality of images while the device is in the first position and generating a single image that includes the object from the plurality of acquired images. (Venkatraman et al., Pg. 1 ¶ 0002 and 0016 [“When taking a picture or recording a video, cameras need to determine the focal distance that renders the subject of the image in sharpest focus… Another conventional solution is focus stacking, which requires a camera to take a number of pictures at different focal depths and combine, or ‘stack’, them into one picture”]) Hashimoto in view of Alvertos et al. in view of Arcas et al. and Venkatraman et al. are combinable because they are all directed towards moving a camera between capture of images to facilitate determination of three-dimensional information of an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hashimoto in view of Alvertos et al. in view of Arcas et al. with the teachings of Venkatraman et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Venkatraman et al. applied to a similar device. Acquiring a plurality of images and generating a single image from the plurality of acquired images, as taught by Venkatraman et al., would enhance the combined base device by ensuring that a suitable image for measuring the distance to an object is obtained. Moreover, this modification would enhance the combined base device by improving its ability to accurately and reliably calculate distance and motion parameters since the calculations would be carried out on images where objects are in sharp focus. Furthermore, this modification would have been prompted by the teachings and suggestions of Hashimoto that a camera may continually capture images, see at least page 2 paragraph 0026 of Hashimoto. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a plurality of images would be captured so as to ensure that a suitable image from which the distance parameters may be measured is obtained. Therefore, it would have been obvious to combine Hashimoto in view of Alvertos et al. in view of Arcas et al. with Venkatraman et al. to obtain the invention as specified in claim 3. 

-	With regards to claim 5, Hashimoto in view of Alvertos et al. in view of Arcas et al. in view of Venkatraman et al. disclose the method of claim 3. Hashimoto fails to disclose explicitly wherein generating the single image that includes the object from the plurality of acquired images comprises generating a combination of some or all of the plurality of acquired images. Pertaining to analogous art, Venkatraman et al. disclose wherein generating the single image that includes the object from the plurality of acquired images comprises generating a combination of some or all of the plurality of acquired images. (Venkatraman et al., Pg. 1 ¶ 0002 and 0016 [“When taking a picture or recording a video, cameras need to determine the focal distance that renders the subject of the image in sharpest focus… Another conventional solution is focus stacking, which requires a camera to take a number of pictures at different focal depths and combine, or ‘stack’, them into one picture”]) 

Claims 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto U.S. Publication No. 2005/0270368 A1 in view of N. Alvertos, D. Brzakovic, and R. C. Gonzalez, "Correspondence in Paris of Images Acquired By Camera Displacement in Depth", SPIE, Intelligent Robots and Computer Vision, Vol. 726, 1986, pages 131 - 136, herein referred to as "Alvertos et al.", in view of Arcas et al. U.S. Publication No. 2009/0310851 A1 as applied to claim 2 above, and further in view of Motomura et al. U.S. Publication No. 2007/0019000 A1.

-	With regards to claim 7, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the method of claim 2, wherein the calculation is based on a fixed measurement (Hashimoto, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092) comprising a distance between body organs (Hashimoto, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092) and wherein the body organs is included in the one or more first and second reference images. (Hashimoto, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092) Hashimoto fails to disclose expressly the fixed measurement comprising a size of a body organ. Pertaining to analogous art, Motomura et al. disclose wherein the calculation is based on a fixed measurement comprising a size of a body organ (Motomura et al., Figs. 3 - 5, 10 & 11, Pg. 4 ¶ 0044 - 0045 [“the first feature extraction unit extracts face feature points from the first image IM1 with a center focus on face parts, such as the eyes, nose, and mouth, and outputs each of face feature signals S1" and "size comparison unit 32a compares the size of an image feature (marker graphics) obtained from the face feature signal S1 to the size of the reference graphics accumulated in the memory 33. The distance calculation unit 34 calculates the distance ro from the comparison results obtained by the size comparison unit 32a”]) and wherein the body organ is included in the one or more first and second reference images. (Motomura et al., Figs. 1, 2 & 5, Pg. 3 ¶ 0039 - 0042, Pg. 4 ¶ 0044 - 0049, Pg. 4 ¶ 0051 - Pg. 5 ¶ 0053, Pg. 6 ¶ 0066) Hashimoto in view of Alvertos et al. in view of Arcas et al. and Motomura et al. are combinable because they are all directed towards moving a camera between capture of images to facilitate determination of three-dimensional information of an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hashimoto in view of Alvertos et al. in view of Arcas et al. with the teachings of Motomura et al. This modification would have been prompted in order to substitute the fixed measurement of Hashimoto for the fixed measurement of Motomura et al. Substituting the fixed measurement of Motomura et al. in place of the fixed measurement of Hashimoto could be completed according to well-known techniques in the art and would likely yield predictable results, in that the size of a user's eye would be utilized in determining the displacement of the device between the first and second positions and, thus, the subsequent distance calculation. Furthermore, this modification would have been prompted by the teachings and suggestions of Hashimoto to rely upon the relative distance between a user’s eyes when determining the displacement of the device, see at least page 3 paragraphs 0034 - 0035 of Hashimoto, and by the teachings and suggestions of Motomura et al. that various kinds, sizes, and number of marker graphics (face feature points) and various size definitions of such marker graphics may be utilized to determine the distance between a user and the device, see at least page 4 paragraphs 0044 - 0045 and 0049 of Motomura et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a size of a user’s eye would be relied upon to detect the displacement of the device between the first and second positions. Therefore, it would have been obvious to combine Hashimoto in view of Alvertos et al. in view of Arcas et al. with Motomura et al. to obtain the invention as specified in claim 7. 

-	With regards to claim 8, Hashimoto in view of Alvertos et al. in view of Arcas et al. in view of Motomura et al. disclose the method of claim 7, wherein the body organ comprises a cornea. (Hashimoto, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092 [The Examiner that asserts that an eye comprises a cornea.]) In addition, analogous art Motomura et al. disclose wherein the body organ comprises a cornea. (Motomura et al., Figs. 3 - 5, 10 & 11, Pg. 4 ¶ 0044 - 0045 [“the first feature extraction unit extracts face feature points from the first image IM1 with a center focus on face parts, such as the eyes, nose, and mouth, and outputs each of face feature signals S1" and "size comparison unit 32a compares the size of an image feature (marker graphics) obtained from the face feature signal S1 to the size of the reference graphics accumulated in the memory 33. The distance calculation unit 34 calculates the distance ro from the comparison results obtained by the size comparison unit 32a.” The Examiner that asserts that an eye comprises a cornea. ]) 

-	With regards to claim 9, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the method of claim 2. Hashimoto fails to disclose explicitly wherein the calculation is based on a fixed measurement comprising a distance between the first and second cameras of the at least two cameras. Pertaining to analogous art, Motomura et al. disclose wherein the calculation is based on a fixed measurement comprising a distance between the first and second cameras of the at least two cameras. (Motomura et al., Figs. 1 & 2, Pg. 2 ¶ 0029 - 0030, Pg. 3 ¶ 0036 - 0037 and 0039 - 0040, Pg. 5 ¶ 0058, Pg. 6 ¶ 0074 - 0075 [“In addition, precisely speaking, positions of the two cameras are different. However, as such cameras are normally small in size, the difference can be ignored. Even when it can not be ignored, the position may be corrected by making conversions of the geometric positions of the two cameras, and there may be a case when the mean values of the two camera positions can be applied. In the present embodiment, the optical axis of the user-side camera 21 matches that of the opposite-side camera 22. When the optical axis is matched, the two cameras 21 and 22 geometrically have the easiest positional relationship. In other words, this is an idea for making the geometric conversions between the two cameras 21 and 22 simpler. Note that the optical axes of the two cameras do not have to be matched, and as long as the geometric relationship is known, the two cameras may have an arbitrary positional relationship.”]) Hashimoto in view of Alvertos et al. in view of Arcas et al. and Motomura et al. are combinable because they are all directed towards moving a camera between capture of images to facilitate determination of three-dimensional information of an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hashimoto in view of Alvertos et al. in view of Arcas et al. with the teachings of Motomura et al. This modification would have been prompted in order to enhance the combined base device of Hashimoto in view of Alvertos et al. in view of Arcas et al. with the well-known and applicable technique Motomura et al. applied to a similar device. Incorporating a distance between the first and second cameras of the at least two cameras into the distance calculation, as taught by Motomura et al., would enhance the combined base device by enabling for a more precise and accurate distance from the device to the object to be obtained in the calculation since the difference in positions of the at least two cameras would be accounted for in the distance calculation which would become increasingly beneficial in calculating an accurate distance from the device to the object as the difference in positions of the at least two cameras of the device increases. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a distance between the first and second cameras of the at least two cameras of the device would be incorporated into the calculation of the distance from the device to the object so as to improve the accuracy and precision of the calculated distance since a difference in positions of the at least two cameras of the device would be accounted for in the calculation. Therefore, it would have been obvious to combine Hashimoto in view of Alvertos et al. in view of Arcas et al. with Motomura et al. to obtain the invention as specified in claim 9. 

Claims 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto U.S. Publication No. 2005/0270368 A1 in view of N. Alvertos, D. Brzakovic, and R. C. Gonzalez, "Correspondence in Paris of Images Acquired By Camera Displacement in Depth", SPIE, Intelligent Robots and Computer Vision, Vol. 726, 1986, pages 131 - 136, herein referred to as "Alvertos et al.", in view of Arcas et al. U.S. Publication No. 2009/0310851 A1 as applied to claims 12 and 18 above, and further in view of McNamer et al. U.S. Publication No. 2011/0255775 A1.

-	With regards to claim 16, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the device of claim 12. Hashimoto fails to disclose explicitly wherein the operations further comprise: analyzing an input stream provided by the second camera relative to the one or more first reference images, after receiving the one or more first images and the one or more first reference images, in order to determine when the housing is in a position suitable for acquiring the one or more second reference images and the one or more second images. Pertaining to analogous art, McNamer et al. disclose wherein the operations further comprise: analyzing an input stream provided by the second camera relative to the one or more first reference images, after receiving the one or more first images and the one or more first reference images, in order to determine when the housing is in a position suitable for acquiring the one or more second reference images and the one or more second images. (McNamer et al., Figs. 19, 24 & 27, Pg. 13 ¶ 0140 - 0141, Pg. 15 ¶ 0151, Pg. 16 ¶ 0154 and 0156 - 0157) Hashimoto in view of Alvertos et al. in view of Arcas et al. and McNamer et al. are combinable because they are all directed towards moving a camera between capture of images to facilitate determination of three-dimensional information of an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hashimoto in view of Alvertos et al. in view of Arcas et al. with the teachings of McNamer et al. This modification would have been prompted in order to enhance the combined base device with the well-known techniques McNamer et al. applied to a comparable device. Analyzing an input stream to determine when the device is in a position suitable for acquiring the second images, as taught by McNamer et al., would enhance the combined base device by enabling the combined base device to operate as efficiently as possible since a second image from which the distance and motion parameters may be calculated may be obtained as soon as a suitable image is viewed by the device. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a video stream would be analyzed so as to ensure that the device may capture a suitable second image from which the distance and motion parameters may be calculated as quickly as possible. Therefore, it would have been obvious to combine Hashimoto in view of Alvertos et al. in view of Arcas et al. with McNamer et al. to obtain the invention as specified in claim 16.

-	With regards to claim 17, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the device of claim 12, comprising the screen. (Hashimoto, Figs. 2, 3A & 3D, Pg. 2 ¶ 0028, Pg. 4 ¶ 0053 - 0054, Pg. 5 ¶ 0058 - 0059) Hashimoto fails to disclose explicitly wherein the operations further comprise: displaying on the screen, after receiving the one or more first images and the one or more first reference images, a stream of images acquired by the second camera, in order to allow the user to position the housing for acquiring the one or more second images and the one or more second reference images. Pertaining to analogous art, McNamer et al. disclose the screen (McNamer et al., Abstract, Figs. 19, 24 & 27, Pg. 3 ¶ 0044 and 0050, Pg. 13 ¶ 0139 - 0141) and wherein the operations further comprise: displaying on the screen, after receiving the one or more first images and the one or more first reference images, a stream of images acquired by the second camera, in order to allow the user to position the housing for acquiring the one or more second images and the one or more second reference images. (McNamer et al., Figs. 19, 24 & 27, Pg. 13 ¶ 0140 - 0141, Pg. 15 ¶ 0151, Pg. 16 ¶ 0154 and 0156 - 0157) Hashimoto in view of Alvertos et al. in view of Arcas et al. and McNamer et al. are combinable because they are all directed towards moving a camera between capture of images to facilitate determination of three-dimensional information of an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hashimoto in view of Alvertos et al. in view of Arcas et al. with the teachings of McNamer et al. This modification would have been prompted in order to enhance the combined base device with the well-known techniques McNamer et al. applied to a comparable device. Displaying a video stream to the user for the user to use in positioning the device in the second position, as taught by McNamer et al., would enhance the combined base device by streamlining the combined process since a user would be provided with feedback indicating a to-be-captured second image so that the second image from which the distance and motion parameters may be calculated is captured as quickly as possible by the user. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a video stream would be provided to the user so as to aid them in quickly capturing a second image from which the distance and motion parameters may be calculated. Therefore, it would have been obvious to combine Hashimoto in view of Alvertos et al. in view of Arcas et al. with McNamer et al. to obtain the invention as specified in claim 17. 

-	With regards to claim 20, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the computer program product of claim 18. Hashimoto fails to disclose explicitly wherein the operations further comprise: analyzing an input stream provided by the second camera relative to the one or more first reference images, after receiving the one or more first images and the one or more first reference images, in order to determine when the device is in a position suitable for acquiring the one or more second reference images and the one or more second images. Pertaining to analogous art, McNamer et al. disclose wherein the operations further comprise: analyzing an input stream provided by the second camera relative to the one or more first reference images, after receiving the one or more first images and the one or more first reference images, in order to determine when the device is in a position suitable for acquiring the one or more second reference images and the one or more second images. (McNamer et al., Figs. 19, 24 & 27, Pg. 13 ¶ 0140 - 0141, Pg. 15 ¶ 0151, Pg. 16 ¶ 0154 and 0156 - 0157) Hashimoto in view of Alvertos et al. in view of Arcas et al. and McNamer et al. are combinable because they are all directed towards moving a camera between capture of images to facilitate determination of three-dimensional information of an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hashimoto in view of Alvertos et al. in view of Arcas et al. with the teachings of McNamer et al. This modification would have been prompted in order to enhance the combined base device with the well-known techniques McNamer et al. applied to a comparable device. Analyzing an input stream to determine when the device is in a position suitable for acquiring the second images, as taught by McNamer et al., would enhance the combined base device by enabling the combined base device to operate as efficiently as possible since a second image from which the distance and motion parameters may be calculated may be obtained as soon as a suitable image is viewed by the device. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a video stream would be analyzed so as to ensure that the device may capture a suitable second image from which the distance and motion parameters may be calculated as quickly as possible. Therefore, it would have been obvious to combine Hashimoto in view of Alvertos et al. in view of Arcas et al. with McNamer et al. to obtain the invention as specified in claim 20. 

-	With regards to claim 21, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the computer program product of claim 18, further comprising the screen of the device. (Hashimoto, Figs. 2, 3A & 3D, Pg. 2 ¶ 0028, Pg. 4 ¶ 0053 - 0054, Pg. 5 ¶ 0058 - 0059) Hashimoto fails to disclose explicitly wherein the operations further comprise: displaying on the screen of the device, after receiving the one or more first images and the one or more first reference images, a stream of images acquired by the second camera, in order to allow the user to position the device for acquiring the one or more second images and the one or more second reference images. Pertaining to analogous art, McNamer et al. disclose wherein the operations further comprise: displaying on the screen of the device, (McNamer et al., Abstract, Figs. 19, 24 & 27, Pg. 3 ¶ 0044 and 0050, Pg. 13 ¶ 0139 - 0141) after receiving the one or more first images and the one or more first reference images, a stream of images acquired by the second camera, in order to allow the user to position the device for acquiring the one or more second images and the one or more second reference images. (McNamer et al., Figs. 19, 24 & 27, Pg. 3 ¶ 0044 and 0050, Pg. 13 ¶ 0139 - 0141, Pg. 15 ¶ 0151, Pg. 16 ¶ 0154 and 0156 - 0157) Hashimoto in view of Alvertos et al. in view of Arcas et al. and McNamer et al. are combinable because they are all directed towards moving a camera between capture of images to facilitate determination of three-dimensional information of an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hashimoto in view of Alvertos et al. in view of Arcas et al. with the teachings of McNamer et al. This modification would have been prompted in order to enhance the combined base device with the well-known techniques McNamer et al. applied to a comparable device. Displaying a video stream to the user for the user to use in positioning the device in the second position, as taught by McNamer et al., would enhance the combined base device by streamlining the combined process since a user would be provided with feedback indicating a to-be-captured second image so that the second image from which the distance and motion parameters may be calculated is captured as quickly as possible by the user. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a video stream would be provided to the user so as to aid them in quickly capturing a second image from which the distance and motion parameters may be calculated. Therefore, it would have been obvious to combine Hashimoto in view of Alvertos et al. in view of Arcas et al. with McNamer et al. to obtain the invention as specified in claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	McNamer et al. U.S. Publication No. 2011/0025829 A1; which is directed towards methods and systems for selecting image capture positions to generate three-dimensional images, wherein after a first image is captured by a device a plurality of guides associated with the first image are displayed to help guide a user to position the device for capturing a second image that would be suitable to use with the first image for generation of a three-dimensional image. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667